TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00228-CV


                                   Jenise Daigle, Appellant

                                               v.

                               Marcus Shane Daigle, Appellee


       FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 15-2199-F425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this appeal. We grant the parties’

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed on Joint Motion

Filed: July 22, 2021